       Case 1:18-cv-07312-LDH-SJB Document 18 Filed 01/18/19 Page 1 of 3 PageID #: 1299



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK
                                            18-07312

        PLAINTIFFS’ NAMES ENTERED 01/18/2019 [Second Set]

1117    Andrew Scott Fayal,
1118    Daniel J. Erbe,
1119    Earlene E. Erbe,
1120    Brian J. Erbe,
1121    Elizabeth E. Erbe,
1122    Stephanie A. Erbe,
1123    Richard Alan Crawford,
1124    Antwon Lavante Childers,
1125    Christopher Max Heidling,
1126    Stanley C. Heidling,
1127    Terra Lorraine Rhoads,
1128    Anthony Termaine Plunkett, Sr.,
1129     Z.L.P., a Minor Child,
1130    D.M.P., a Minor Child,
1131    Estate of Lea Robert Mills,
1132    Keesha Mills,
1133    Delores Mills,
1134    Robert Mills,
1135    Parker Mills,
1136    Jeremy Lee Ballard,
1137    Craig Steven Hall,
1138    D.H., a Minor Child,
1139    Andre Dewayne Joseph,
1140    Barbette Joseph,
1141    Qamar Joseph,
1142    Joey James Bramme,
1143    Daniel Euzeb Cowart,
1144    Sarah Earls-Cowart,
1145    A.R.C., a Minor Child,
1146    A.S.C., a Minor Child,
1147    Theresa L. Cowart,
1148    Clifford Cowart,
1149    Estate of Jason Brent Daniel,
1150    Linda May Daniel,
1151    Ramon Junior Bejarano,
1152    Alex Phongphachone,
1153    Lauren Macey Phongphachone,
1154    Ryan Michael Phongphachone,
1155    Jason WIlliam Rollison,
1156    Sharon Schinetha Stallworth,
       Case 1:18-cv-07312-LDH-SJB Document 18 Filed 01/18/19 Page 2 of 3 PageID #: 1300



1157    Estate of Scott Alexander McIntosh,
1158    Gwen C. McIntosh,
1159    Alexander G. McIntosh,
1160    Eric G. McIntosh,
1161    Juan Martinez Rubio,
1162    Joshua Kris Lutz,
1163    Luther Darrell Brown,
1164    Linda Faye Brown,
1165    Arthur Lee Brown,
1166    Matthew Laydell Brown,
1167    Aundrea Geronto Brown,
1168    Akeisha Brown McFadden,
1169    Justin Murray Crocker,
1170    Geordan Edward Ganka,
1171    Thomas Alan Ganka,
1172    Charles Thomas Ganka,
1173    Thomas Jared Ganka,
1174    Timothy Francis Grajko,
1175    Alaina Locurcio,
1176    Kathleen J. Grajko,
1177    Walter E. Grajko,
1178    Michael J. Grajko,
1179    Estate of Taylor Bradley Prazynski,
1180    Claudia Catherine Pierce,
1181    John Francis Prazynski,
1182    Carol Rose Prazynski,
1183    Ryan Andrew Blomer,
1184    Brian Michael Tanco,
1185    Mark Lee Fletcher,
1186    Christopher James Dunn,
1187    Sandy Dunn,
1188    Steve Dunn,
1189    Ronald Dean Stark II,
1190    Katie Stark,
1191    Douglas Arthur Stark,
1192    Elizabeth Graycerose Stark,
1193    A.D.S., a Minor Child,
1194    Steven Renald Peoples,
1195    Ajai Lashawn Peoples,
1196    A.K.P., a Minor Child,
1197    Jayla Danielle Peoples,
1198    Martrel Ja'quez Peoples,
1199    Estate of Matthew Joseph Vosbein,
1200    Lynda L. Vosbein,
1201    Connor Vosbein,
1202    John Vosbein,
       Case 1:18-cv-07312-LDH-SJB Document 18 Filed 01/18/19 Page 3 of 3 PageID #: 1301



1203    Brandon Jackson,
1204    Anna Williams,
1205    Tim Lingle,
1206    Jason Lingle,
1207    Timothy J.B. Lingle,
1208    Hagle Williams III,
1209    Chris Williams,
1210    Jeremy Lingle,
1211    Lucas Lingle,
1212    Hagle Williams, Jr,
1213    Gerard Louis Mennitto,
1214    C.L.M., a Minor Child,
1215    Jacquelyn Yusko,
1216    Troy Mennitto,
1217    Henry Jessie Brewer III,
1218    John Laurence Lawton, Jr.,
1219    Arlene F. Lawton,
1220    Patricia Lynn Lawton,
1221    Jason Randy Smith,
1222    Matthew Carnell Beatty,
1223    Andrew James Green,
1224    Anne Christine Peel,
1225    Gillian Green,
1226    A.G., a Minor Child,
1227    Gregory Michael Pfaff,
1228    Arthur Lee Moye,
1229    Debra Blackmon Moye,
1230    Shayla Finklea-Pettway,
1231    Jade Moye Berrong,
1232    Eddie Mae Moye,
1233    Leo Patrick McKeon,
1234    Keith P. McKeon,
1235    Donald Evan Grzena,
1236    Robert Allen Mansfield,
1237    Alice Mansfield,
1238    Felicia Mansfield,
1239    Lionel A. Mansfield,
1240    Larry Fields,
1241    Sigurd Morris Mathisen, Jr.,
1242    Sean Taylor Scruggs,
1243    Cheyenne Rose Scruggs,
1244    Cherokee Raine Scruggs
